Citation Nr: 1702488	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  10-27 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar back disability.  

2.  Entitlement to service connection for a lumbar back disability, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.  

4.  Entitlement to an increased evaluation for a service-connected right knee disability, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for a service-connected left knee disability, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased evaluation for a service-connected left hip disability, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased evaluation for a service-connected asthma disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to July 1981. 

These claims come to the Board of Veterans' Appeals (Board) from September 2011 and December 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

A portion of this claim was previously before the Board in June 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of her claim for an increased rating for her bilateral knee disability, to include obtaining a medical examination.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified at a hearing before the Board in July 2012.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of her disability on her daily life and her occupation.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The issues of lumbar back disability and a right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An un-appealed September 2011 rating decision denied service connection for a lumbar back disability.  

2.  Since the September 2011 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claims of service connection for a lumbar back disability, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claim has been received.  

3.  The Veteran's service-connected right knee disability is manifested by arthritis shown on x-ray, pain on motion, without evidence of lateral instability, locking, or malunion of the tibia and fibula with a marked knee or ankle disability.  

4.  The Veteran's service-connected left knee disability is manifested by arthritis shown on x-ray, pain on motion, without evidence of lateral instability, locking, or malunion of the tibia and fibula with a marked knee or ankle disability.  

5.  The Veteran's service-connected left hip is manifested by pain and limitation of motion, with flexion no worse than 90 degrees and extension no worse than 20 degrees, and abduction no worse than 45 degrees.  

6.  The Veteran's service-connected bronchial asthma has been manifested by pre-bronchodilator of FEV-1 of 68 percent, intermittent inhalational therapy and intermittent oral bronchodilator therapy.  


CONCLUSIONS OF LAW

1.  An un-appealed September 2011 rating decision denying service connection for a lumbar back disability is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2016).

2.  New and material evidence has been received with respect to the claim of entitlement to service connection for a lumbar back disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease, manifested by arthritis, of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261, 5262 (2016).

4.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease, manifested by arthritis, of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1- 414, 4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261, 5262 (2016).

5.  The criteria for a disability rating in excess of 10 percent for bursitis of the left hip have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5251 (2016).

6.  The criteria for a disability rating of 30 percent, but no higher, for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West. 2015); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

The Veteran is seeking to reopen a claim for service connection for a lumbar back disability that was previously denied by the RO.  New and material has been received and reopening is warranted. 

In April 2010, the Veteran filed a claim for entitlement to service connection for a lumbar back disability.  The claim was denied in a September 2011 rating decision the RO denied the claim for lack of nexus to active service.  The Veteran was provided notice of the adverse decision and of her procedural and appellant rights in a September 2011 letter.  She did not submit a notice of disagreement or new and material evidence within one year.  The September 2011 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened  and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received since the September 2011 rating decision includes VA treatment notes, a VA examination, and a new theory of entitlement for service connection.  By law, the newly-submitted evidence is presumed credible for the limited purpose of determining whether the claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The law holds that 38 C.F.R. § 3.156 (a) creates a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." 

When presumed credible for the limited purpose of determining whether the claim should be reopened, the VA treatment notes, the VA examination, and the new theory of entitlement to service connection are new and material as this evidence was not previously of record and it addresses the grounds of the prior final denial and raises a reasonable possibility of substantiating the claims of service connection for a lumbar back disability. 

Reopening the Veteran's claims of service connection for a lumbar back disability is warranted.  38 C.F.R. § 3.156.

The claim will be remanded for an additional medical opinion. 

Increased Ratings 

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
  
Where entitlement compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Pain, in and of itself, that does not result in additional functional loss, however, does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Veteran is service connected for chondromalacia patella and degenerative joint disease of the bilateral knees and has been assigned a 10 percent rating since 1993 under Diagnostic Code 5010-5257.  Diagnostic Code 5010 is in reference to her arthritis of the knee and Diagnostic Code 5257 references lateral instability of the knee.  

Arthritis due to trauma under DC 5010 substantiated by x-ray findings is rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

Under DC 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted where there is severe subluxation or lateral instability.  38 C.F.R. § 4.71a.  
The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2015). 

Under DC 5260, limitation of flexion of the leg, a non-compensable evaluation is assigned when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261. 

Under DC 5262, malunion of the tibia or fibula warrants a rating of 10 percent for slight knee or ankle disability, 20 percent for moderate knee or ankle disability, and 30 percent for marked knee or ankle disability.  Nonunion of the tibia or fibula, with loose motion, requiring a brace, warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5262.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider additional functional loss sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  DeLuca.  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

For a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a non-compensable rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104 (c) (West 2014); 38 C.F.R. § 20.101 (a) (2014). 

VA's General Counsel has considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261. 

In considering the Veteran's bilateral knee disability, the Board must consider whether she is entitled to a separate disability rating based upon instability of the knee or an increase based upon limitation of motion of the knee under Diagnostic Codes 5257 and/or 5260-5261, respectively.  Further, the Board will also consider whether a higher rating is in order given consideration of the DeLuca factors. 

An increased evaluation based upon arthritis for either knee is not warranted for this appeal period because there is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with incapacitating episodes.  The Board finds that a separate evaluation under Diagnostic Codes 5257 is not warranted.  Additionally, separate evaluations for limitation of flexion or extension under Diagnostic Codes 5260 and/or 5261, or for cartilage, semilunar, dislocated with frequent episodes of locking, pain, and effusion into the joint under Diagnostic Code 5258 are not warranted.

In January 2015 the Veteran underwent a VA examination of her bilateral knee disability.  She was diagnosed with patellofemoral pain syndrome bilaterally and bilateral degenerative arthritis.  At this examination the Veteran complained of locking, swelling, and pain.  She uses over the counter medications to control the pain; as well as heat and ice.  

At the examination she did not report any flare-ups, but it was noted by the examiner that her initial range of motion was abnormal bilaterally.  Range of motion testing was completed with 0 to 100 degrees on flexion bilaterally and 100 to 0 degrees on extension bilaterally.  Pain was noted during the examination on both flexion and extension, but it did not result in functional loss.  Additionally, the Veteran was able to perform repetitive use testing without any additional functional loss or range of motion.  The examiner did note that pain, weakness, fatigability or incoordination did not significantly limit her functional ability with repeated use over time, but did note pain on weight-bearing.  No ankylosis reported during the examination as well as any recurrent subluxation or lateral instability.  The examiner also noted that the Veteran did not have recurrent patellar dislocation, "shin splints", stress fractures, chronic exertional compartment syndrome or any other tibula/fibula impairment.  Nor has the Veteran had or currently have a meniscus condition.  Images were taken on this examination and the radiologist found that the Veteran had normal bone mineralization; a moderately narrowed medial compartment, with well-maintained lateral and patellofemoral compartments.  There was no evidence of a fracture or effusion.  The impression was mild degenerative medial joint space narrowing, similar to prior radiographs.  

The Veteran also underwent a VA examination in September 2015.  At this examination she complained of swelling, locking and pain bilaterally.  She did not report flare-ups.  Her range of motion was 110 on extension and 105 on flexion bilaterally.  There were 0 degrees of hypertension bilaterally.  After repetitive testing her flexion was 115 on the right and 110 on the left.  It was noted by the examiner that the Veteran had additional function loss after repetitive testing to include: less movement than normal; weakened movement; excess fatigability; pain on movement; swelling; and disturbance of locomotion.  The Veteran's muscle strength testing was normal as well as her joint stability testing.  There was no evidence of recurrent patellar subluxation/dislocation.  The examiner also noted that the Veteran did not have recurrent patellar dislocation, "shin splints", stress fractures, chronic exertional compartment syndrome or any other tibula/fibula impairment.  Nor has the Veteran had or currently have a meniscus condition.  Image testing at this examination noted bilateral narrowing of the medial joint space, indicating erosion of the cartilage.  

In regards to instability of the bilateral knees, the evidence of record suggests that a separate 10 percent rating for instability of the knees is not warranted.  While the Veteran has been diagnosed with patellofemoral pain syndrome, she does not have lateral instability of the knee.  

In regards to the range of motion testing, the VA examiners noted there was no limitation of flexion or extension that met the rating criteria for a separate evaluation.  There was some pain on flexion; however, this pain did not limit the functional motion of the joint to the point of reaching a compensable evaluation.  The examiners reported that there was either no change in active range of motion following repeat testing (3 times) or limited change to five degrees, as was the case in September 2014.  As such, the evidence of record does not support the grant of an evaluation based on limitation of motion of the bilateral knees under Diagnostic Code 5260 or 5261.  There is no evidence that the Veteran's knee disability involves the tibia or fibula and thus an evaluation under Diagnostic Code 5262 is not warranted.  Additionally, there is also no evidence that the Veteran's cartilage is causing locking, pain, or effusion into the joint or evidence of ankylosis of the knee.  

The Veteran's primary complaint is still pain and swelling, as well as subjective locking.  The Veteran is currently in receipt of a 10 percent rating for each knee to compensate for pain.  The Veteran is not eligible for rating under Diagnostic Code 5258 because there was no objective evidence of locking.  

Left Hip 

The Veteran has asserted entitlement to an increased rating for her left hip disability.  The Veteran has been diagnosed with bursitis of the left hip and her disability has been evaluated under Diagnostic Code 5251 for limitation of extension of the thigh.  

Normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.  The terms "markedly severe" and "moderately severe" as used under Diagnostic Code 5054 are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula to determine when symptomatology is "markedly severe" or "moderately severe," the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.

In evaluating the Veteran's level of disability the Board will consider all applicable Diagnostic Codes.

Under Diagnostic Code 5250, for ankylosis of the hip, a 60 percent rating is assigned for favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction; a 70 percent rating is assigned for intermediate ankylosis; and a 90 percent rating is assigned for unfavorable ankylosis, extremely unfavorable ankylosis, with the foot not reaching the ground, and crutches necessitated.  38 C.F.R. § 4.71a.

Pursuant to Diagnostic Code 5251, a maximum 10 percent disability rating is warranted for extension of the thigh limited to 5 degrees. 

Limitation of flexion of the thigh to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires that flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Limitation of rotation of the thigh warrants a 10 percent rating when toe-out of the affected leg cannot be performed to more than 15 degrees.  Limitation of adduction of the thigh warrants a 10 percent rating when the legs cannot be crossed due to the limitation.  Limitation of abduction of the thigh warrants a 20 percent rating when motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

If the hip has become a flail joint, the rating is 80 percent under Diagnostic Code 5254.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5255, a fracture of the femur with nonunion or false joint may be rated at 60 or 80 percent.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5275, which pertains to shortening of bones of the lower extremity, when the shortening is from 11/4 to 2 inches (3.2 centimeters to 5.1 centimeters), a 10 percent rating is assigned.  When the shortening is from 2 to 2 1/2 inches (5.1 centimeters to 6.4 centimeters), a 20 percent rating is assigned.  When the shortening is from 2 1/2 to 3 inches (6.4 centimeters to 7.6 centimeters), a 30 percent rating is assigned.  When the shortening is from 3 to 3 1/2 inches (7.6 centimeters to 8.9 centimeters), a 40 percent rating is assigned.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in November 2013 to evaluate her left hip disability.  At the time of the examination, the Veteran reported about three flare-ups a month of lateral hip pain, primarily when ascending and descending stairs.  Upon examination she had left hip flexion of 90 degrees and left hip extension to 0 degrees.  Abduction was not lost beyond 10 degrees and adduction was not limited to such that she could not cross her legs.  Also, her rotation was not limited such that she could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive use testing and her flexion and extension remained the same.  The examiner noted that there was no functional loss or functional impairment due to repetitive testing.  There was evidence of localized tenderness or pain to palpation.  However, her muscle strength was normal, there was no evidence of ankylosis, malunion or nonunion of the femur, flail hip, or leg length discrepancy.  She has not had a total hip joint replacement, arthroscopic or other hip surgery.  The Veteran had x-ray images taken and there was no evidence of degenerative or traumatic arthritis and diagnostic findings were normal. 

The Veteran underwent a second VA examination for her left hip in May 2016.  Her diagnosis of bursitis of the left hip was continued.  At the time of this examination the Veteran complained of pain in the left hip due to the weather.  She also stated that she has dull pain on her left hip.  Upon examination the Veteran had flexion to 100 degrees, extension from 0 to 20 degrees, abduction to 45 degrees and adduction to 25 degrees.  Her external rotation was not limited such that the Veteran could not cross her legs, external rotation to 50 degrees and internal rotation to 30 degrees.  The examiner noted that her range of motion does not contribute to a functional loss.  There was no objective evidence of pain on weight-bearing, localized tenderness or pain on palpation of the joint or crepitus.  The Veteran was able to perform repetitive use testing without loss of function or range of motion.  Her muscle strength was normal and there was no evidence of ankylosis.  Upon diagnostic testing, there was no evidence of degenerative or traumatic arthritis nor any other significant diagnostic test findings or results.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran's left hip disability has been manifested by pain and limitation of motion, with flexion no worse than 90 degrees, extension to 20, adduction to 25, abduction to 45, external rotation to 50 and internal rotation to 30 degrees.  For the reasons discussed below, the Board finds that the criteria for a disability rating higher than 10 percent for the Veteran's left hip disability has not been met or more nearly approximated.  

The Veteran has not been diagnosed with anyklosis of the left hip, and as such Diagnostic Code 5250 is not applicable.  38 C.F.R. § 4.71a.

Diagnostic Code 5251 does not provide for a rating higher than 10 percent.  38 C.F.R. § 4.71a.

Compensable limitation of motion has not been demonstrated.  Specifically, the evidence does not show flexion limited to 30 degrees or less, or abduction limited to 10 degrees.  Thus, a higher rating is not warranted under Diagnostic Codes 5252 or 5253.  

The Veteran does not have hip flail joint or impairment of the femur, and as such is not entitled to an evaluation under Diagnostic Codes 5254 or 5255.  38 C.F.R. § 4.71a.

Lastly, the Veteran has not been diagnosed with shortening of the left lower extremity that would warrant and evaluation under Diagnostic Code 5275.  Id.  

The schedular rating criteria specifically provide a 10 percent rating for noncompensable limitation of motion due to painful arthritis.  However, the Veteran has not been diagnosed with degenerative joint disease or arthritis or the left hip.  

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for the left hip disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Additional Considerations 

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disabilities.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The rating criteria reasonably describes the Veteran's disability levels and symptomatology for her bilateral knee disability and left hip disability to include to her reports of pain, swelling and locking of the knee, and limitation of motion of the left hip, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The Diagnostic Codes in contemplate symptoms of pain, limitation of motion on both flexion and extension, as well additional function loss after repetitive testing to include: less movement than normal; weakened movement; excess fatigability; pain on movement; swelling; and disturbance of locomotion.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted. 

Additionally, she has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether TDIU is warranted.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  In April 2011, the Veteran received a favorable decision from the Social Security Administration granting disability benefits beginning July 2009 due to her bilateral knee disability, lumbar back disability, obesity, heart disease and status post radiation therapy.  Accordingly, a TDIU claim is reasonably raised by the record and the RO should develop a claim for TDIU.  The TDIU issue is also inextricably intertwined with the issue of entitlement to service connection for a lumbar back disability and a right hip disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, it must be adjudicated prior to the re-adjudication of the claim on appeal.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b).

Asthma Disability

The Veteran has asserted entitlement to an increased evaluation for her service connected asthma disability.  For the reasons that follow below, the Board finds that entitlement to an increased evaluation to 30 percent, but no higher, is warranted at this time.  

Under Diagnostic Code (DC) 6602, a 10 percent evaluation is assigned for FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  A 30 percent evaluation is assigned for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent evaluation is assigned for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Finally, a 100 percent evaluation is assigned for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  See 38 C.F.R. § 4.97, DC 6602.

PFT results are generally reported before and after the administration of bronchodilator therapy.  VA regulations require post-bronchodilator results be used when using PFT results to determine disability ratings for Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96 (d)(4).  There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under DC 6602.  As 38 C.F.R. § 4.96 (d)(4) does not explicitly apply to DC 6602, the Board will use the PFT results that give the most favorable disability rating to the Veteran.  In this case, the most favorable results to the Veteran are the post-bronchodilator results. 

In May 2016, the Veteran underwent a VA examination to determine the current severity of her service-connected asthma disability.  At this time the Veteran claimed that her asthma really bothered while cooking, the steam from the pots causes her to cough.  Further, that during rainy weather, very humid weather, or cold weather, her asthma gives her problems and she has to use an albuterol inhaler.  

During the examination, her diagnosis of asthma was continued.  There was no report of respiratory failure during the previous 12 months or physician visits for required care of exacerbations of her disability.  An x-ray of her chest showed prominent density around the right hilum, which was unchanged.  There was mild scarring in the right lingual, which is chronic and there was mild chronic scarring in the lateral right lung base, which was unchanged.  The overall impression was a stable appearance of the chest without evidence of acute abnormality.  

The Veteran's pulmonary function testing (PFT) were the following: pre-bronchodilator FEV-1was 68 percent and post-bronchodilator FEV-1 was 73 percent.  The examiner stated that the FEV-1 was the test result that most accurately reflected the Veteran's level of disability.  The examiner noted that the Veteran did not have multiple respiratory conditions nor were there any significant diagnostic test findings and/or results.  

Based on the Veteran's PFT test results from her May 2016 examination, the Board finds that the Veteran is entitled to a 30 percent rating for her disability.  However, a rating in excess of 30 percent for asthma is not warranted as there is no evidence of FEV-1 of 55 percent or less predicted, or; FEV-1/FVC of 55 percent or less, or; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids at any point during the appeal period.  The Veteran consistently denied physician visits for exacerbations or attacks with episodes of respiratory failure.  The evidence also reflects the Veteran does not require corticosteroid medication.  Accordingly, the preponderance of the evidence is against this aspect of the Veteran's claim.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology, namely coughing due to weather and humidity treated by inhalational or oral bronchodilator therapy and inhalational anti-inflammatory. 

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.  In respect to Rice, as noted above the Board is remanding two claims for service connection and as such, the issue of TDIU is inextricably intertwined with the adjudication of these claims.  

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016). 

As noted above, the instant claim was most recently remanded in June 2014 for additional development, specifically obtaining a new VA medical opinion and readjudicating the claim.  The Veteran was provided VA examinations in May 2016, January 2015, and September 2014 which were adequate for the purposes of determining increased ratings as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

The claim of service connection for a lumbar back disability is reopened, the appeal is granted to this extent only.  

Entitlement to a disability rating in excess of 10 percent for a right knee disability is denied.  

Entitlement to a disability rating in excess of 10 percent for a left knee disability is denied.  

Entitlement to a disability rating in excess of 10 percent for a left hip disability is denied.  

Entitlement to a disability rating of 30 percent, but no higher, is granted for the service connected disability of asthma.  


REMAND

The Veteran has applied for entitlement to service connection for a lumbar back disability.  Specifically, the Veteran claims that her current lumbar back disability is directly related to her active military service or is proximately due to or caused by her service connected left hip disability or her bilateral knee disability.  After a careful review of the evidence the Board finds that remand for a medical opinion is necessary.  

The Veteran underwent a VA examination in November 2013, in order to determine whether her current lumbar back disability is related to her active military service and specifically, whether it is proximately due to her service connected left hip disability.  After examining the Veteran and reviewing her service treatment records and post service treatment records, the examiner determined that her lumbar back disability is less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner's rationale was based on the fact that there is no abnormality of gait to her left hip bursitis that would predispose the Veteran to excess force or strain on the lumbar spine.  There were no reported service connected injuries, other than two cases of transient lumbar strain described in the claims file.  There were no associated conditions such as scoliosis, or arthritis in the lower extremities that would put undue stress on the lower back.  Lastly, the examiner stated that the relatively mild degenerative findings on lumbar imaging studies are common age-related changes.  However, the examiner did not discuss whether her back disability was caused by or proximately due to her service connected bilateral knee disability.  

As evidence to support her claim the Veteran submitted a medical opinion from Dr. H.S., a private physician that does not normally treat the Veteran.  Dr. H.S. did not examine the Veteran, but reviewed her entire claims file.  Dr. H.S. was asked by the Veteran's representative to provide an opinion as to whether there was a nexus between the Veteran's service connected left hip or bilateral knee disability to her back disability.  Dr. H.S. concluded that the Veteran's back disability is caused by and permanently aggravated by the antalgic gait caused by her service connected bilateral knee disability and left hip disability.  

Upon reviewing the Veteran's claims file the Board finds that in 2010 and 2011, the Veteran's VA examinations for her knees describe her gait as antalgic.  However, in the Veteran's more recent examinations, her gait has not been discussed or it has been stated, for instance at a 2013 hip examination, that she does not have an antalgic gait.  As such, the Board finds it necessary to get a medical opinion on whether her knees or hips cause her to have an antalgic gait and whether her lumbar back disability is the caused by or proximately due to that antalgic gait.  

The Veteran has also filed a claim for entitlement to service connection for a right hip disability.  The Veteran underwent an examination of her bilateral hips, most recently, in May 2016.  While the Veteran was diagnosed with a bilateral hip disability, there was no opinion provided as to whether her right hip disability was caused by or proximately due to her bilateral knee disability, as she is now claiming.  As such, the Board is remanding this claim for and additional opinion.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine whether her current back disability is etiologically related to either her service connected bilateral knee disability or her left hip disability.  

All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner is asked to offer an opinion as to the etiology of the Veteran's lumbar back disability and address the following:

Is it at least as likely as not (i.e. probability of 50 percent) that any current lumbar back disability is proximately due (caused by) to the Veteran's service connected bilateral knee disability or left hip disability.  

The examiner is asked to specifically comment on Dr. H.S.'s opinion that the Veteran's antalgic gait is caused by her bilateral knee and left disability and this gait caused her to have degenerative joint disease of the back.  If the examiner disagrees with Dr. H.S.'s opinion, the examiner is asked to explain why? 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Schedule the Veteran for a VA orthopedic examination to determine if her current right hip disability is etiologically related to her service connected bilateral knee disability.  

All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner is asked to offer an opinion as to the etiology of the Veteran's lumbar back disability and address the following:

Is it at least as likely as not (i.e. probability of 50 percent) that any current right hip disability is proximately due to or caused by the Veteran's service connected bilateral knee disability.  

3.  Then develop and adjudicate the Veteran's claim for entitlement to TDIU under the provisions of 38 C.F.R. § 4.16 and Rice v. Shinseki, 22 Vet. App. 447 (2009).

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence, including the claim for TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


